HOWELL, Judge.
Plaintiff, a citizen and resident of the Philippines, sues to recover supplies alleged to have been commandeered by a recognized guerrilla band on November 21, 1944, while the Philippine Islands were occupied by the Japanese.
Plaintiff’s petition was filed in this court on February 9, 1953, and defendant has filed a motion to dismiss on the ground that the claim is barred by the statute of limitations, 28 U.S.C.A. § 2501, because the petition was not filed within six years of September 2, 1945, 59 Stat. 1733. Marcos v. United States, 102 F.Supp. 547, 106 F.Supp. 172, 122 Ct.Cl. 641.
Plaintiff alleges that it filed its claim with PHILRYCOM who forwarded the claim to the Courts of Claims. In its brief, plaintiff asserts that its claim was filed with PHILRYCOM on September 5, 1949, and “when it was referred to the Court of Claims, it is deemed filed on Sept. 5, 1949.”
The records of this court reveal that no petition asserting a claim by plaintiff *666against the United States was filed in this court prior to February 9, 1953. The filing of plaintiff’s claim with PHILRYCOM is not a filing of a petition in this court.
Plaintiff also contends that its cause oi action did not accrue until September 5, 1949, when the claim was filed with PHILRYCOM. As we held in Sese v. United States, 113 F.Supp. 658, the cause of action in plaintiff’s favor accrued at the time of the requisition. Accordingly, plaintiff’s petition filed February 9, 1953, is barred by the statute of limitations and is therefore dismissed.
It is so ordered.
JONES, Chief Judge, and MADDEN, WHITAKER and LITTLETON, Judges, concur.